Citation Nr: 9916010	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  92-15 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
a scar, residual of a shrapnel wound of the back (located 
between the distal left scapula region and the 6th rib).

2. Entitlement to an evaluation greater than 10 percent for 
residuals of a shrapnel wound of the left ankle, for the 
period earlier than May 1, 1998.

3.  Entitlement to an evaluation greater than 20 percent for 
residuals of a shrapnel wound of the left ankle for the 
period beginning May 1, 1999.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from July 1966 to September 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the August 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted the 
veteran service connection for residual scar, secondary to 
shrapnel wounds of the left side of the upper back, and 
residual scar secondary to shrapnel wound of the left ankle, 
each evaluated as noncompensably disabling.  

The case was previously before the Board in September 1994 
when it was remanded for additional development.  By a rating 
action in April 1996 the RO granted an increased evaluation, 
to 10 percent, for residuals of a shrapnel wound of the left 
ankle.  In a June 1996 rating decision, the RO granted an 
increased evaluation, to 10 percent, for a scar, residual of 
a shrapnel wound between the distal left scapula region and 
the 6th rib.
 
The case was again before the Board in November 1996 when it 
was remanded for further development.  In December 1998 the 
rating for residuals of shrapnel wound of the left ankle, was 
increased to 20 percent effective May 1, 1998.

The veteran has pending claims concerning service connection 
for hepatitis C and a kidney disorder.  Inasmuch as those 
issues have not been adjudicated by the agency of original 
jurisdiction and are not "inextricably intertwined" with the 
issues currently on appeal, they will not be addressed 
herein, but are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  Scar, residual of a shrapnel wound of the back is 
manifested by tender scar with retained metallic fragment, 
and no impairment of respiration or underlying tissue loss.

3.  Prior to May 1, 1998, residuals of shrapnel wound of the 
left ankle were manifested by evidence of tender scar and 
slight limitation of ankle motion.  

4.  Residuals of shrapnel wound of the left ankle are 
currently manifested by tender scar, very slight limitation 
of ankle motion, and post traumatic venous insufficiency of 
the foot.

CONCLUSIONS OF LAW

1.  Scar, residual of shrapnel wound of the back is not more 
than 10 percent disabling in accordance with the applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and 
Part 4, Code 5321, 7804 (1996) and (1998). 
  
2.  Prior to May 1, 1998, residuals of shrapnel wound of the 
left ankle were not more than 10 percent disabling, in 
accordance with any applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and Part 4, Codes 5271, 
5310, 5311, 7804, 7805 (1996). 

3.  For the period beginning may 1, 1998, residuals of 
shrapnel wound of the left ankle are not more than 20 percent 
disabling, in accordance with the applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and Part 
4, Codes 5271, 5284, 5310, 5311, 7804, 7805 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well-
grounded; that is, the claims are plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claims, as mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

Service personnel records state the veteran sustained 
fragment wounds to the left foot and left shoulder in August 
1967.  Service medical records show chest x-rays conducted in 
January 1969 and May 1969 revealed a metallic foreign body in 
the soft tissues of the back.  On the medical history portion 
of his May 1969 separation examination the veteran reported 
that while he was stationed in Vietnam, he underwent removal 
of a bullet from the left side of his chest and probing of 
the left foot for metallic fragments.  No abnormalities were 
found on clinical evaluation.  

A VA examination was conducted in November 1969.  X-rays 
revealed an opaque foreign body near the junction of the 
posterior portion of the 6th right rib and the dorsal body.

On VA examination conducted in May 1991, the veteran reported 
a history of shrapnel wounds to the left shoulder and foot 
and complained of a painful scar with shrapnel in his left 
foot.  Objective examination revealed that gait, balance and 
propulsion were normal.  The left shoulder contour was 
anatomical, and range of motion was normal, with no crepitus, 
spasms or scars.  There was a flat, nontender, and 
nonadherent scar on the left posterior chest cage, in the 
region of the seventh and eighth ribs, which measured one 
inch by one half inch.  There were no palpable abnormalities 
of the underlying ribs, and no impairment of respiration.  A 
flat scar was noted in the region of the left ankle, one inch 
by one quarter inch in size, which was non tender and 
nonadherent.  No impairment of left ankle and foot function 
was found.  X-rays of the left ribcage showed no evidence of 
recent fracture.  A metallic fragment was visualized on x-
rays of the left ankle, which also revealed a piece of bone 
at the tip of the fibula, considered possibly to represent 
old trauma.  The ankle joint remained intact, and there was 
no radiographic evidence of abnormalities in the left foot.  
The diagnoses were scars of the left chest region and left 
ankle and foot, retained foreign body in the left ankle as 
revealed on x-rays.

Also of record are private radiographic reports dated in 
November 1991 which show that a small metallic fragment was 
revealed on x-rays of the chest and ribs.  The fragment, 
which was seen in projection of the soft tissues, was 
suggestive of bullet density.  Left ankle x-rays also 
disclosed a metallic density in the region of the posterior 
space between the talus and calcaneus, considered to 
represent either a bullet fragment or similar density.  There 
was no other evidence of fracture or dislocation.  Joint 
space was preserved and no bony abnormality was seen.  

On VA examination in March 1992 the veteran reported that the 
wounds in his shoulder and foot were still tender.  Prolonged 
standing caused his foot to become swollen and very painful.  
Evaluation of the skin revealed the following: 1.) a 2 
centimeter long scar, over the left scapula, 2.) a firm mass 
in the left upper back, 3 inches by 2 inches, midline, and 3 
centimeters in diameter, with a central, pinhead sized 
depression, 3.) a tender, firm mass on the right shoulder, 2 
centimeters in diameter, 4.) a mass, 3 to 4 centimeters on 
the right upper lateral lumbosacral region, and 5.) a mass on 
the right upper abdomen, 2 centimeters in diameter.  The skin 
overlying these masses was smooth, with no erythemas.  On the 
upper part of the dorsum there was one fragment, one inch in 
diameter, which was moveable under the skin, and slightly 
tender, to the left of the spine.  At the same level there 
was a scarred area to the right, slightly puckered and 
slightly tender.  In addition there was a small flat scar, 
one inch by one half inch below the upper left area, which 
was not tender or adherent.  Kyphosis was slightly increased.  
Examination of the left foot and ankle revealed a one inch 
scar which was slightly tender to touch.  The veteran could 
stand on his left foot and walk on his heel and toe.  With 
regard to the skin, the diagnoses were: 1. multiple 
epidermoid cysts on the back and abdomen,  2. scar on the 
left scapula.  Orthopedic related diagnoses were: 1. shrapnel 
wounds of the upper back with residual scars and one retained 
fragment at the level of the sixth thoracic vertebra, and 2. 
residuals of shrapnel wound of the left ankle with retained 
fragment.  

On VA examination for joints conducted in April 1995 
objective findings included a 1 centimeter by 2.5 centimeter 
scar just anterior and superior to the lateral malleolus 
which was slightly tender, with slight decrease of 
dorsiflexion, and no evidence of swelling or deformity.  Left 
ankle range of motion was plantar flexion 45  degrees and 
dorsiflexion zero degrees.  The diagnosis was old fracture of 
the tip of the fibula with metallic foreign body as disclosed 
on x-rays.  

April 1995 VA spinal examination reflects the veteran's 
complaints of periodic pain and occasional numbness in the 
left lower extremity after prolonged standing.  There was a 
circular scar over the distal left scapula about 11.5 by 3.5 
centimeters, which was slightly tender to the touch.  Motion 
of the left upper extremity was normal.  The veteran stood 
erect with shoulders and hips level.  He was able to stand on 
his heels and toes and could squat.  Straight leg raising 
test was positive at 70 degrees bilaterally, and there was 
evidence of hamstring tightness.  Reflexes were within normal 
limits bilaterally and limb lengths were equal.  There were 
no postural abnormalities, fixed deformities, or 
abnormalities of the musculature of the back.  Range of 
motion was forward flexion, 90 degrees, extension, 
10 degrees, left lateral flexion, 20 degrees, right lateral 
flexion, 20 degrees, rotation, 30 degrees bilaterally.  The 
examiner found no objective evidence of pain.  X-rays 
revealed left scapula shrapnel and no bony abnormalities, 
lumbosacral spondylolisthesis.  The diagnoses were status 
post shrapnel wound of the left scapula, and lumbosacral 
spine spondylolisthesis of the L5 displaced in front of the 
S1.  X-rays of the left ankle disclosed old fracture of the 
tip of the fibula with shrapnel in the ankle region, ankle 
joint intact.  

The report of his April 1995 VA examination for scars 
reflects the veteran's complaints of occasional pain in the 
left scapula area and left ankle pain and swelling.  
Objective findings were recorded as wound of the left scapula 
described under spine, and wound of the left ankle described 
under joints.  There was no evidence of keloid formation, 
inflammation, swelling, depression or deformity.  The 
veteran's scar was slightly tender to touch, and left ankle 
dorsiflexion was slightly decreased.  The diagnosis was 
status post shrapnel wounds, left scapular area and left 
ankle (healed) retained metal (shrapnel).  

Multiple VA examinations were conducted in May 1998.  On 
examination for joints the veteran had full range of motion 
of the foot and ankle with no objective evidence of pain, and 
no indication of edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding 
movement.  Dorsiflexion was 15 degrees and plantar flexion of 
40 degrees, bilaterally.  Gait was normal, and range of 
motion of the back was also described as normal.  X-rays of 
the spine revealed grade one spondylolisthesis at the L5-S1 
level.  The diagnosis was foreign body thoracic region and 
left foot (talus), minimal x-ray changes in the talus.  

The report of the May 1998 VA examination for muscles 
indicated full range of motion of the left foot and ankle, 
with no evidence of injury to the muscles or bony structures.  
Foot inversion was 40 centimeters, and eversion was 20 
centimeters, bilaterally.  Ankle dorsiflexion was 18 degrees 
on the right and 15 degrees on the left side.  Plantar 
flexion was 40 degrees bilaterally.  There was positive 
tenderness in the posteromedial left foot/ankle region, over 
the metal fragment.  X-rays disclosed a metal missile, less 
than 1 centimeter in size, in the left heel-ankle region, 
(talus), and small chips lateral ankle over the talus.  A one 
centimeter missile fragment was also disclosed by x-rays in 
the posterior thoracic region midline over the T6 level.  The 
diagnosis was retained missile fragment left talus and 
posterior back T6 region.  

A VA examination for peripheral nerves was also conducted in 
May 1998.  Prior medical history noted at that time included 
history of lumbar spine injury two years earlier, with a 
history of intermittent left leg pain, beginning in the hip 
and radiating to the lateral thigh and knee, occasionally 
associated with numbness, worse with standing, progressive 
since beginning 7 years earlier.  The veteran also had left 
foot swelling since shrapnel wound with foot dependency.  By 
history he had some degenerative joint disease and possible 
degenerative disc disease at the L5-S1 level.  On physical 
examination the veteran was exquisitely tender over the left 
foot scar without sensory changes in the surrounding skin.  
The integument was considered okay.  Power was described as 
5/5.  Deep tendon reflexes were one plus, bilaterally.  Gait, 
and heel/toe/and hop, were considered okay.  Straight leg 
raising and Patrick's tests were okay.  The veteran had non 
tender lumbosacral spine with full range of motion.  The 
veteran had full range of motion all joints.  The diagnoses 
were 1. Possible post traumatic neuroma in and around the 
shrapnel wound.  2. Post traumatic venous insufficiency of 
the foot.  Left lower extremity radiculopathy and or referred 
pain from the lower lumbar spine.  Only the first two 
diagnoses were related to the 1968 injury in service.  The 
local foot pain was not as severe as the thigh pain, the 
latter being the veteran's major cause for disability.

Finally on VA examination for scars the veteran complained of 
left foot pain on walking more than 1 to 2 blocks, and 
intermittent pain in the chest under the left rib.  Physical 
examination revealed two, 2 by 1 centimeter scars on the left 
back, thoracic area, and a 4.5 centimeter scar on the antero 
lateral ankle region.  There was no evidence of tenderness, 
adherence, abnormal texture, ulceration or breakdown of the 
skin, elevation or depression of the scar, underlying tissue 
loss, disfigurement, limitation of function by a scar, 
inflammation, edema, or keloid formation.  The diagnosis was 
small scar, left "cak," left ankle.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10.  In accordance with 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regard the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice, or more, for the same 
symptomatology; which would result in overcompensation for 
the actual impairment of earning capacity.  Brady v. Brown, 4 
Vet.App. 203, 206 (1993).  The evaluation of the same 
manifestation under multiple diagnoses is not contemplated by 
the regulatory provisions, which state that such "pyramiding" 
is to be avoided.  38 C.F.R. § 4.14 (1994).  The critical 
element for evaluation under multiple codes is that none of 
the symptomatology of one condition is duplicative of, or 
overlapping with the symptomatology of the other condition. 
Esteban v. Brown, 6 Vet.App. 259 (1994).

The veteran's residual scar related to the shrapnel wound of 
the back (located between the distal left scapula region and 
the 6th rib) is currently evaluated under the provisions of 
Diagnostic Code 7804 which assigns a maximum 10 percent 
rating for a superficial scar that is tender and painful on 
objective demonstration.  The medical evidence in this case 
reflects a residual scar related to the shrapnel wound of the 
back manifested by tenderness, with retained metallic 
fragment, and no impairment of respiration, or underlying 
tissue loss.  Accordingly a 10 percent evaluation is 
warranted under Code 7804.  

Pursuant to Diagnostic Code 7805, scars may also be rated on 
the basis of limitation of function of the affected part.  
Inasmuch as the record is devoid of evidence that the 
residual scar at issue impairs respiration, or the function 
of the left upper extremity, a compensable rating is not for 
assignment on the basis of functional impairment.  

Also for consideration are the provisions of Diagnostic Code 
5321 pertaining to muscle damage involving the thoracic 
muscles which control respiratory function (Group XXI).  
Inasmuch as the regulations pertaining to the rating of 
muscle injury disabilities were revised effective July 3, 
1997, the veteran is entitled to evaluation of his disability 
under either the previously existing regulations or the newly 
amended regulations, - whichever is determined to be more 
favorable in his individual case.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991); VA O.G.C. Prec. 11-97 (March 25, 
1997); 62 Fed. Reg.___(1997).  With regard to the newly 
revised rating criteria, the Board notes the recent holding 
of the United States Court of Veteran's Appeals (Court) in 
Rhodan v. West, 12 Vet. App. 55 (1998) that for any date 
prior to the effective date of the amended regulations, the 
Board may not apply the revised schedular criteria to a 
claim.  

In this regard, it is noted that under either the schedular 
criteria in effect prior to July 3, 1997, or the newly 
amended regulations, a noncompensable evaluation is assigned 
for "slight" functional impairment caused by the injury to 
Muscle Group XXI.  The criteria for a 10 percent evaluation 
require a evidence of "moderate" functional impairment. 38 
C.F.R. Part 4, Code 5321 (1996) and (1998). "Moderately 
severe or severe" impairment is rated 20 percent disabling 
under Code 5321, which represents the maximum schedular 
evaluation that can be assigned for Muscle Group XXI 
injuries.  In the absence of any evidence of functional 
impairment, or tissue loss, attributable to the shrapnel 
wound of the back, a compensable rating is not for assignment 
under Code 5321, pursuant to either the new criteria or those 
previously in effect.  

Finally there is no medical evidence to indicate an 
etiological link between the subjective complaints of 
intermittent chest pain reflected in the record and the 
residuals of shrapnel wound to the left scapula area of the 
back.  In view of the foregoing the record presents no 
evidentiary basis to support a rating greater than 10 percent 
for residual scar related to the shrapnel wound of the back.  

Full consideration has been given to the application of 38 
C.F.R. § 4.3 requiring the resolution of reasonable doubt in 
the veteran's favor.  However, the medical evidence does not 
create a reasonable doubt regarding the current level of this 
disability.  Rather, the preponderance of the evidence is 
against assignment of a rating greater than 10 percent for 
disability of muscle group XXI.

With regard to the shrapnel wound of the left ankle, the 
medical evidence dated prior to May 1, 1998, reflects 
residuals including a retained metallic fragment, and a scar, 
which was non tender and non adherent in May 1991.   The scar 
was described as slightly tender in March 1992, and April 
1995.  There was no evidence of keloid formation, 
inflammation, swelling, depression or deformity.  As 
previously noted a 10 percent rating was assigned effective 
March 1991 on the basis of a tender scar.  

Although there was no limitation of left ankle function 
associated with the residuals of shrapnel wound in 1991, and 
1992, examination in April 1995 revealed left ankle range of 
motion with dorsiflexion to zero degrees, and plantar flexion 
to 45 degrees, described as slight limitation of motion.  
Limitation of ankle motion is rated under the provisions of 
Diagnostic Code 5271.  A 10 percent evaluation is assigned 
where limitation of motion is moderate, and marked 
restriction of motion warrants a 20 percent rating.  A higher 
rating is not warranted on the basis of limitation of ankle 
motion, inasmuch as the decrease in dorsiflexion reflected by 
the record does not constitute a moderate level of loss of 
the overall range of ankle motion, which normally spans from 
20 degrees dorsiflexion to 45 degrees plantar flexion.  
38 C.F.R. § 4.71, Plate I.

Also for consideration are the provisions of Diagnostic Codes 
5310 which govern the evaluation of injuries to Muscle Group 
X the intrinsic muscles of the foot, and Diagnostic Code 5311 
pertaining to the evaluation of injuries to Muscle Group XI, 
posterior and lateral crural muscles, the muscles of the 
calf.  Under the pre-July 3, 1997 criteria provided at each 
code severe muscle injury is rated as 30 percent disabling, 
and moderately severe symptoms warrant a 20 percent 
evaluation.  A 10 percent rating requires a showing of 
moderate disability.  Slight injury is rated as 
noncompensable.  In the absence of any evidence of tissue 
loss, muscle damage or moderate muscle impairment, related to 
the service connected injury, an increased rating is not for 
assignment under the provisions of Code 5310 or Code 5311.  

The pertinent medical evidence does not reflect the presence 
of more severe symptomatology such as would warrant a higher 
evaluation under any applicable criteria.  Inasmuch as the 
record does not present a balance of evidence regarding the 
level of the disability, the provisions of 38 C.F.R. § 4.3 
requiring resolution of reasonable doubt in the veteran's 
favor are not for application.  A preponderance of the 
evidence dated prior to May 1, 1998, is against the claim for 
a higher rating.  

The current medical evidence demonstrates that residuals of 
shrapnel wound to the left ankle include a retained metallic 
fragment, as well as a scar, which was described as tender on 
two of the three VA examinations conducted in May 1998, 
although no tenderness was found on May 1998 VA examination 
for scars.   Additionally there was no evidence of adherence, 
abnormal texture, ulceration or breakdown of the skin, 
elevation or depression of the scar, underlying tissue loss, 
disfigurement, limitation of function by a scar, 
inflammation, edema, or keloid formation.  Accordingly a 
10 percent rating is warranted under Code 7804.  

Inasmuch as the current medical evidence does not reflect 
functional impairment attributable to the scar, loss of 
underlying muscle tissue, muscle damage or moderate 
impairment, a higher rating still is not available for the 
residuals of shrapnel wound to the left ankle pursuant to the 
provisions of Code 7805, or the amended criteria for injuries 
to the intrinsic muscles of the foot and the muscles of the 
calf, set forth at Codes 5310 and 5311 respectively, under 
which proof of moderate disability is required for a 
10 percent evaluation.  

Left ankle range of motion was considered full by all VA 
examiner's in May 1998.  Motion extended from 15 degrees of 
dorsiflexion to 40 degrees plantar flexion without objective 
evidence of pain.  Accordingly, a higher evaluation is not 
warranted under the provisions of Code 5271 cited above.  The 
report of the May 1998 VA neurologic examination indicated 
venous insufficiency attributed to the service-connected 
shrapnel wound.  Accordingly, the rating was increased to 
20 percent pursuant to the provisions of Code 5284, 
pertaining to foot injuries, under which a 10 percent 
evaluation is for assignment where disability is moderate, 
and moderately severe disability is rated at the 20 percent 
level.  A 30 percent rating requires evidence to demonstrate 
severe disability, and actual loss of use of the foot, is 
rated at 40 percent under Code 5284.  Inasmuch as the overall 
evidence does not reflect disability which is greater than 
moderately severe in degree, a rating higher than 20 percent 
is not warranted.  In sum, the record presents no evidentiary 
basis for an increased rating for residuals of the shrapnel 
wound to the left ankle under any applicable rating criteria.  
The evidence preponderates against the claim for a higher 
evaluation, which is denied.  



ORDER

A rating greater than 10 percent for a scar, residual of a 
shrapnel wound of the back is denied 

A rating greater than 10 percent for a scar, residual of a 
shrapnel of the left ankle is denied prior to May 1, 1998.

A rating greater than 20 percent for a scar, residual of a 
shrapnel wound of the left ankle is denied for the period 
beginning May 1, 1998. 




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

